Citation Nr: 0321737	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-46 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula with post-traumatic 
osteoarthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
May 1980.

This appeal arises from a June 1996 decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
New York, New York.  In this decision, the RO denied an 
increased evaluation for the residuals of a fractured right 
tibia and fibula with post-traumatic osteoarthritis.  An 
evaluation of 10 percent was confirmed and continued.  The 
veteran appealed this decision.  The Board of Veterans' 
Appeals (Board) remanded this case in February 1999 for 
development of the evidence.  In a Supplemental Statement of 
the Case (SSOC) issued in March 2003, the RO informed the 
veteran that his right leg disability had been granted an 
increased evaluation to 20 percent disabling.  The veteran 
continued his appeal.  


REMAND

On his Substantive Appeal (VA Form 9) received in October 
1996, the appellant requested a hearing before a traveling 
Veterans Law Judge (VLJ) sitting at a VA Regional Office.  
Such a hearing was held in September 1998.  As noted above, 
the VLJ who conducted this hearing issued a remand in 
February 1999 for development of the case.  Unfortunately, 
the VLJ who conducted the September 1998 hearing is no longer 
in the employment of the Board.  By letter of July 2003, the 
Board informed the veteran and his representative of this 
circumstance and inquired about his desires for another 
hearing.  The veteran responded later that same month that he 
wished to have another hearing at the RO before a current 
VLJ.  Under these circumstances, the appellant must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 
20.704 (2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




